Citation Nr: 0815700	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-34 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right leg and knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active, honorable service from October 31, 
1977, through August 10, 1995.  He also had a period of 
service from August 11, 1995, through December 11, 1998, 
which was terminated by a dishonorable discharge.  An April 
2003 Administrative Decision by the Department of Veterans 
Affairs (VA) concluded that the veteran's service for the 
period from August 11, 1995, through December 11, 1998, was 
under dishonorable conditions and, therefore, this 
constituted a bar to VA benefits for that period of service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for right leg and right knee disabilities.  This 
case was previously before the Board in March 2007, at which 
time it was remanded to ensure due process.  As the requested 
action has been accomplished, the case is again before the 
Board for appellate consideration. 

The Board points out that a number of other issues were 
adjudicated by the March 2007 decision.  Accordingly, this 
decision is limited to the issue set forth on the preceding 
page.


FINDINGS OF FACT

1.  Any in-service complaints concerning the right leg and 
knee were acute and transitory and resolved without residual 
disability.  

2.  A chronic right leg and knee disability has not been 
demonstrated following the veteran's separation from service.  



CONCLUSION OF LAW

A right leg and knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a May 2003 letter, issued prior to the 
rating decision on appeal, and in an April 2007 letter, the 
RO advised the veteran what information and evidence is 
needed to substantiate the claims for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The veteran 
was advised of the evidence needed to establish a disability 
rating and effective date in the April 2007 letter.  The case 
was last readjudicated in January 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA medical records, the reports of VA 
examination, lay statements, and hearing testimony. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, submitting lay statements 
and participating at a hearing.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The evidence supporting the veteran's claim includes his 
statements and some of the service treatment records.  During 
the hearing before the undersigned in September 2005, the 
veteran testified that he fell on a ladder in service, and 
injured his right leg and knee.  The service treatment 
records disclose that the veteran was seen for an infected 
cyst on the inside of the right leg in April 1984.  The 
veteran reported pain in the legs when running in September 
1987.  A tender patella was noted.  The assessment was 
tendonitis.  On a report of medical history in October 1987, 
patellar tendonitis was noted.  The veteran reported 
bilateral knee pain of six years duration in July 1990.  The 
assessment was patellofemoral syndrome/tibial tendonitis.  

On VA orthopedic examination in May 2003, the veteran again 
reported that he had fallen off a ladder in service, and 
injured his right knee.  

Finally, C.A.W, a friend of the veteran, related in September 
2006, that the veteran often told stories concerning the 
various injuries he sustained while in service.  She added 
that his knees swell.

The evidence against the veteran's claim includes the service 
treatment records and post-service medical evidence.  While 
the Board acknowledges that the veteran was seen for a right 
leg cyst in April 1984, it is significant to point out that 
no infection, redness or discoloration was noted.  There is 
no indication of any further complaints or findings regarding 
the right leg.  Similarly, although the veteran was seen on 
several occasions for right knee complaints, an examination 
of the knee in July 1990 was normal.  There was no pain or 
swelling, and drawer and McMurray's signs were negative.  The 
right knee was considered to be stable.  A clinical 
evaluation of the musculoskeletal system and lower 
extremities was normal in September 1993.  

The Board notes that the service treatment records for the 
period of dishonorable service are negative for complaints or 
findings concerning the right leg or knee.  A clinical 
evaluation of the musculoskeletal system and the lower 
extremities was normal on the separation examination in June 
1998.  

The May 2003 VA orthopedic examination revealed that the 
veteran walked without a limp.  Range of motion of the right 
knee was from 0-125 degrees, without pain.  The veteran was 
able to do a deep knee bend.  The examiner opined that the 
veteran had a normal clinical examination.  X-ray study of 
the right knee in May 2003 revealed no evidence of fracture, 
dislocation, or effusion.  Magnetic resonance imaging of the 
right lower extremity the following month was normal.  

The fact remains that there is nothing in the service 
treatment records to support the veteran's assertions 
regarding an injury to the right leg and knee due to a fall 
from a ladder in service.  While he did report right knee 
complaints on a few occasions during service, these were 
acute and transitory and resolved without residual 
disability.  This is demonstrated by the fact that 
examinations in September 1993 and June 1998 revealed no 
abnormality pertaining to the right leg or knee.  It is also 
significant to point out that there is no clinical evidence 
of any right leg or knee disability at any time following 
service.  The veteran has been diagnosed with right 
lumbosacral radiculopathy, for which he is already service 
connected and receiving compensation.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Veterans Appeals noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  The veteran's 
allegations regarding the presence of a current disability 
are of less probative value than the medical evidence of 
record.  Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claims for 
service connection for a right leg and right knee 
disabilities.


ORDER

Service connection for a right leg and knee disability is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


